Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-10 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Edwards et al. (“Electrokinetic and Hemostatic Profiles of Nonwoven Cellulosic/Synthetic Fiber Blends with Unbleached Cotton”, Functional Biomaterials, Vol. 5, pp. 273-287, Nov. 28, 2014) in view of Weinberg (PG Pub. 2017/0156551).
Regarding claims 1-3, Edwards et al. teach a single layered nonwoven wound dressing comprising 50% non-scoured, non-bleached greige cotton fibers and 50% polypropylene fibers (or hydrophobic fibers). Edwards et al. are silent regarding the claimed bleached fibers. However, Weinberg teaches inclusion of bleached fibers in order to improved absorbency or 
Regarding claim 4, Edwards teaches use of True Cotton which is non-scoured, non-bleached greige cotton with a purity level of about 99.9%. 
Regarding claim 5, the dressing further comprises pectin wherein the pectin adheres to the fibers. 
Regarding claims 6-7, Edwards et al. teach hydroentangling the nonwoven. Although Edwards et al. does not disclose claimed process steps, it is noted that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) . Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983).	See MPEP 2113.
Therefore, absent evidence of criticality regarding the presently claimed process and given that Edwards et al. meets the requirements of the claimed nonwoven, Edwards et al. clearly meet the requirements of present claims nonwoven.
Regarding claim 8, Edwards et al. teach  that multiple layers may be in the wound dressing but not the specifics of each layer. However, Weinberg et al. teach a multilayered nonwoven comprising at least one inner layer comprising 50-95% by weight of non-scoured , non-bleached greige cotton fibers and about 5-50%  of hydrophobic fibers with all percentages adding up to 100 wt. %. Edwards et al. teach the importance of the outer layer having unbleached cotton for wound healing. Weinberg et al. teach the claimed amounts of bleached cotton in the outer layer and the claimed amount of hydrophobic fiber in the outer layer in order to control the absorbency and affect the hydrophobicity and wound healing, reduce costs and reduce impact on the environment. It would have been obvious to one of ordinary skill in the art to incorporate the teachings of Weinberg in Edwards et al. in order to control the absorbency and affect the hydrophobicity and wound healing, reduce costs and reduce impact on the environment and arrive at the claimed invention. 
Regarding claim 9, the fabric has a density higher than about 30g/m2 [Table 1]. 
Regarding claim 10, the fabric of the previous combination inherently has increased absorption capacity as claimed when compared to a fabric not comprising non-scoured, non-bleached greige cotton fibers as the fabric as taught by the previous combination comprises non-scoured, non-bleached greige cotton fibers.
Regarding claims 13-14, Edwards et al. teach a single layered nonwoven fabric with non-scoured, non-bleached greige cotton fibers, but is silent regarding the claimed bleached cotton fibers. Edwards et al. teach the importance of having hydrophobic and hydrophilic fibers. However, Weinberg teaches inclusion of bleached fibers in order to improved absorbency or hydrophilicity of the fabric. It would have been obvious to one of ordinary skill in the art to include bleached cotton fibers in the claimed amounts through routine experimentation in order . 
Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Edwards et al. (“Electrokinetic and Hemostatic Profiles of Nonwoven Cellulosic/Synthetic Fiber Blends with Unbleached Cotton”, Functional Biomaterials, Vol. 5, pp. 273-287, Nov. 28, 2014) in view of Weinberg (PG Pub. 2017/0156551) in view of Andrews et al (PG Pub. 2006/0275349).
Regarding claims 11-12, The previous combination is relied upon as set forth above. The previous combination is silent regarding the claimed ascorbic acid or sodium ascorbate. However, Andrews et al. teach ascorbic acid in a nonwoven in order to provide antimicrobial properties and further teaches effective amount of such to achieve antimicrobial properties. It would have been obvious to one of ordinary skill in the art to arrive at the claimed concentration through routine experimentation in order to achieve the desired antimicrobial properties.  
Response to Arguments
Applicant’s argument over Edward alone have been fully considered, but are moot as the rejection over Edwards alone is withdrawn. 
Applicant argues Weinberg teaches that raw cotton is usually unsuitable for products that require absorbency and therefore one of ordinary skill in the art upon a reading of Weinberg would not greige cotton in a wound dressing. The Office disagrees. Weinberg is clearly looking teaches absorbency and yet includes raw cotton. Weinberg teaches inclusion of bleached cotton for absorbency combined with raw cotton for hydrophobicity and healing properties. Therefore one of ordinary skill in the art would in fact after a reading of Weinberg use greige cotton. 
Applicant’s arguments over Weinberg in view of Edwards have been fully considered, but are moot as the rejection has been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN MCKINNON whose telephone number is (571)272-6116.  The examiner can normally be reached on Monday thru Friday generally 8:00am-5:00pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Shawn Mckinnon/Examiner, Art Unit 1789